Order entered June 4, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01072-CR

                               CRAWFORD, JAMES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                            On Appeal from the 86th District Court
                                  Kaufman County, Texas
                              Trial Court Cause No. 30096-422

                                            ORDER
       The State’s motion to extend the time for filing the State’s brief is GRANTED. The

brief received by the Court on June 3, 2013 shall be considered filed as of that date.


                                                       /s/   DAVID EVANS
                                                             JUSTICE